Case 1:21-cv-20499-CMA Document 21 Entered on FLSD Docket 06/14/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


  MIKE DONOVAN, et.al.,               :
                                      :
        Plaintiff(s),                 :
  v.                                  :
                                      :                   Case No. 21-20499-Civ-ALTONAGA
  FERNANDO RIVADENEIRA, et.al.,       :
                                      :
        Defendant(s).                 :
  ____________________________________:

                                    NOTICE OF APPEARANCE

         Defendants, Fernando Rivadeneira, Bridget Sanchez and Leonard Fernandez, give notice

  that the undersigned Assistant County Attorney, an attorney in good standing and admitted to

  practice in this Court, will appear in this case on their behalf. Defendants respectfully request that

  all further papers and pleadings be served on the undersigned via CM/ECF and at the email address

  shown below.

  Dated: June 14, 2021.

                                                          Respectfully Submitted,

                                                          GERALDINE BONZON-KEENAN
                                                          Miami-Dade County Attorney
                                                          Stephen P. Clark Center
                                                          111 N.W. 1st Street, Suite 2810
                                                          Miami, Florida 33128

                                                          By: s/ Ezra S. Greenberg
                                                          Ezra S. Greenberg
                                                          Assistant County Attorney
                                                          Florida Bar No. 85018
                                                          Email: ezrag@miamidade.gov
                                                          Phone: (305) 375-5151




                                                     1
                                OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY
                                            TELEPHONE (305) 375-5151
Case 1:21-cv-20499-CMA Document 21 Entered on FLSD Docket 06/14/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served this day on

  Plaintiff’s counsel via CM/ECF.

                                               /s/ Ezra S. Greenberg_____
                                               Assistant County Attorney




                                                   2
                              OFFICE OF COUNTY ATTORNEY, MIAMI-DADE COUNTY
                                          TELEPHONE (305) 375-5151
